internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-140668-01 date date re legend settlor trust agreement trust bank x date y company z date court corporation date date dear this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer_tax gstt consequences of the severance and modification of trust facts the facts submitted and representations made are as follows before date settlor executed an irrevocable_trust agreement creating trust no additions constructive or otherwise have been made to trust since date under article of trust agreement the trustee has discretion to pay any part of the net_income of trust to any of settlor’s grandchildren upon the basis of need as determined by the trustee and to pay any part of the principal of trust for the emergency need of any of settlor’s grandchildren plr-140668-01 article further provides it is the intention of the settlor that in the exercise of its discretion the trustee should give preference to any of the said grandchildren attending a school_college_or_university excepting any such grandchild who may have an emergency need because of illness or other disaster it is the intention of the settlor that until the termination of this trust the trustee shall have the power and discretion to determine distribution of income or principal among or between the said grandchildren in the same manner and to the same extent as the settlor might so determine if she were the sole owner of said property free from any trust article provides as follows this trust shall terminate when the youngest grandchild of the settlor living at the time of the death of the settlor shall attain his or her twenty-first 21st birthday upon such termination the trustee shall pay over and deliver all of the assets of the trust estate in equal shares to the grandchildren of the settlor living at that time provided that if any such grandchild shall have died prior to the termination of this trust leaving issue surviving such issue shall take the share that such grandchild would have taken had he or she been living at the time of termination article paragraphs a and b authorize the trustee to sell any assets of trust upon any terms and conditions and at any price the trustee deems best and to retain any assets of trust or to dispose_of them except that common_stock in company and real_estate cannot be sold during settlor’s lifetime without her written consent trust agreement states that trust was initially funded with y shares of common_stock in company dollar_figurez in cash and a parcel of real_estate marketable common_stock in corporation company’s successor_in_interest constitutes a large part of trust’s current_assets trust also holds cash bank is designated as trustee settlor is currently age x and has seven grandchildren the youngest of whom will reach age on date on date court construed administrative provisions of trust on date the trustee filed a petition with court to sever trust into seven separate equal trusts one for the benefit of each of settlor’s grandchildren and to modify the termination provisions of trust the petition also sought to modify the distribution provisions of trust so that four of the seven separate trusts would permit plr-140668-01 distributions of income or principal for the best interests of a grandchild for whom the trust was created and the other three separate trusts would require the annual distribution of the greater of the net_income of the separate trust and a fixed percentage of the value of the assets on date court issued an order granting the trustee’s request to sever trust and to modify the termination provisions order in addition court construed the trust provision to grant the trustee discretion to distribute income and principal for the best interests of each grandchild however the order did not require annual distribution of the greater of the net_income of the separate trust and a fixed percentage of the value of the assets under order the trustee is authorized to divide trust into seven equal trusts one for the benefit of each of settlor’s living grandchildren each separate trust will be funded with a pro_rata share of each existing trust asset and will be permitted to pursue different investment programs subject_to settlor’s direction and to the investment and fiduciary obligations applicable to settlor or her delegate pursuant to the court’s date order bank will be the trustee of each separate trust the original terms of trust as modified and construed by order will apply to each separate trust if a new grandchild of settlor is born or adopted before the termination of trust each existing grandchild’s trust will contribute an equal amount of assets to create a new trust for the new grandchild equal in value at its inception to the total value of all of the trusts divided by the new number of grandchildren if the assets of any of the grandchildren’s trusts are insufficient for making the total required_contribution the remaining grandchildren’s trusts will equally contribute to make up the shortfall subject_to the receipt of a favorable ruling from the internal_revenue_service and effective upon the receipt of such a ruling the termination provisions of trust will be modified to provide as follows u pon settlor’s death the termination_date each separate trust shall be distributed outright to the grandchild for whom the trust is named provided that if any grandchild is deceased and leaves one or more surviving descendants that grandchild’s trust shall be distributed outright to his or her then living descendants per stirpes if any grandchild is deceased and leaves no surviving descendant that grandchild’s trust shall be added in equal shares to and distributed as part of the other grandchildren’s trusts if a grandchild dies after trust is severed but before the termination_date without surviving issue or the evidence of issue in gestation the grandchild’s separate trust will be added in equal shares to the separate trusts for the then-living grandchildren however if such deceased grandchild is survived by issue or if the trustee receives unambiguous evidence that the grandchild left issue in gestation the plr-140668-01 grandchild’s separate trust will be maintained until the termination_date when the trust will be distributed outright to the deceased grandchild’s then-living issue per stirpes or if none in equal shares to the other grandchildren’s trusts under order trust is construed to grant the trustee sole and absolute discretion to distribute income and principal of trust for the best interests of settlor’s grandchildren order further provides that this discretion will continue to apply to each separate trust after the severance of trust except that each grandchild may then only receive distributions from the grandchild’s respective trust order provides that the date order applies to the separate trusts for the grandchildren and order construes administrative provisions of trust we have been asked to rule that the proposed severance of trust and modification of the termination provisions under order will not subject the separate trusts to the generation-skipping_transfer gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations law sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the plr-140668-01 original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer analysis in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to the trust after that date under order trust will be severed into seven separate trusts for each of settlor’s seven grandchildren who are currently beneficiaries of trust each separate trust will be subject_to the original terms of trust as modified and construed under order under the original terms of article trust terminates at the later to occur of settlor’s death and settlor’s youngest then-living grandchild reaching age under order all of the separate trusts will terminate at settlor’s death even if settlor’s youngest then-living grandchild has not yet reached age thus under order the separate trusts could terminate earlier than under the original terms of trust but would not terminate any later under the original terms of article when trust terminates the assets of trust will be distributed in equal shares to settlor’s then-living grandchildren however if a grandchild dies with surviving issue before trust terminates such issue shall take the share that such grandchild would have taken if the grandchild had been alive when trust terminates under order on the termination_date settlor’s date of death each separate trust will be distributed to the grandchild for whom it is held the trust of a grandchild who dies without issue or evidence of issue in gestation will be immediately distributed equally among the trusts of the then-living grandchild however if a grandchild dies after the establishment of the grandchild’s separate trust but before the termination_date leaving issue or unambiguous evidence of issue in gestation then the deceased grandchild’s separate trust will be maintained until the termination_date when it will be distributed per stirpes among the deceased grandchild’s then-living issue or if none in equal shares among the separate trusts of settlor’s then-living grandchildren the provisions under order for distribution of the assets of the separate trusts at their termination are substantially identical to the provisions for the distribution of the assets of trust at its termination under the original terms of article the trustee has discretion to distribute to any of settlor’s grandchildren any amount of income on the basis of need and any amount of principal for emergency needs the trustee can exercise this discretion as settlor would if she owned trust assets outright order construes article to grant the trustee discretion to distribute the income and principal of a grandchild’s separate trust to the grandchild for the grandchild’s best interests this construction does not provide a narrower standard under which the trustee may distribute income and plr-140668-01 principal to settlor’s grandchildren from their separate trusts consequently under order the trustee may distribute at least as much income and principal to each grandchild as the trustee could before order was issued and may be able to distribute more sec_26_2601-1 discusses certain actions taken with respect to a_trust which will not cause a_trust to lose its exempt status under sec_26_2601-1 a modification will not cause an exempt trust to lose its exempt status if the modification does not shift a beneficial_interest in the trust to any beneficiary in a generation lower than the persons who held the beneficial interests prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not cause an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status in this case the proposed severance of trust and modification of the termination provisions under order will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed severance and modification further the proposed severance of trust and modification of the termination provisions under order will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust agreement further the proposed severance of trust and modification of the termination provisions under order will not constitute an addition to trust within the meaning of b a of the tax_reform_act_of_1986 accordingly based on the facts submitted and the representations made the proposed severance of trust and modification of the termination provisions under order will not subject the separate trusts to gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent acting senior technician reviewer office of associate chief_counsel by lorraine e gardner passthroughs and special industries sincerely yours enclosure copy for sec_6110 purposes
